Citation Nr: 1619131	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.  

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1974 to June 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in June 2015 so that the Veteran could be given the opportunity to furnish a list of medical care providers from whom he received past treatment for back disability and asbestosis as well as provide information from an asbestos-related lawsuit in which he testified at the Board hearing he was involved.  The Veteran failed to respond to the inquiries and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  A chronic low back disability, including degenerative disc disease of the lumbar spine, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  Although reported by history, there is no confirmed diagnosis of asbestosis at any time during the pendency of the appeal.  



CONCLUSIONS OF LAW

1.  A chronic low back disability was neither incurred in nor aggravated by service nor may degenerative disc disease of the lumbar spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Asbestosis was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A December 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and available post-service treatment records have been secured.  While the Veteran testified that he had received treatment for both back disabilities and asbestosis in approximately 1990, when given the opportunity to provide VA with information to obtain these records, as noted, he failed to respond.  

The RO did not arrange for a VA examination for his low back disability or asbestosis because such was not warranted.  Regarding the low back, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, the standards of McLendon are not met in this case as evidence establishing that an event, injury, or disease occurred in service or manifesting during an applicable presumptive period for which the claimant qualifies, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability have not been demonstrated.  Regarding asbestosis, the competent medical evidence of record shows no manifestations of this disability at any time during the appeal period.  Thus, a medical opinion to determine the etiology of such a disability is not needed. See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Low Back Disability 

The Veteran contends that he has a chronic low back disability that had its onset as a result of an injury that he sustained while on active duty.  During the Board hearing in March 2015, he related that he had injured his low back while lifting a tank hatch.  He stated that he sought minimal treatment for the back pain, but that it continued to bother him with pain radiating into his lower extremity at times.  

Review of the Veteran's STRs shows no complaint or manifestation of a low back disability.  On examination for separation from service, the Veteran denied having or having had a low back disorder. Clinical evaluation of the spine at that time was normal.  

Post-service medical evidence includes reports of private treatment showing that the Veteran injured his low back in July (or August in some reports) 2001 while pulling on asbestos wrapped chicken wire.  Reportedly, the Veteran fell back onto a boiler.  He underwent a laminectomy at L5-S1 in September 2001.  Subsequent treatment records show additional treatment for low back disabilities.  

The record does not include evidence of a chronic low back disability during service or in the immediate post-service years.  While he testified that he sustained an injury during service, on examination for separation clinical evaluation of the spine was normal and he reported having had no history of back disability.  As such, the Board finds no chronic back disability during service.  

The Board's finding is further supported by the lack of post-service evidence showing back problems until 2001, 25 years after discharge from service.  At that time, there was evidence of an intercurrent work-related injury when the Veteran fell while pulling chicken wire from asbestos.  Normal medical findings at the time of separation from service, along with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for 25 years  between the period of active service and his first back problem is itself evidence which tends to show that a chronic low back disability did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Asbestosis

The Veteran claims service connection for asbestosis that he asserts is related to tank maintenance that he performed while on active duty.   During the Board hearing before the undersigned, he testified that he was exposed to asbestos while working with the brake pads of tanks.  He further testified that he had been involved in a lawsuit against an asbestos manufacturer and that he had been diagnosed in the past with asbestosis.  

Review of the Veteran's STRs shows no complaint or manifestation of a respiratory disability.  On examination for separation from service, he had no complaints or manifestations of a respiratory disorder and clinical evaluation of the lungs was normal.  Post-service medical records include references to the Veteran having a past history of asbestosis and, as noted above, of working to remove asbestos wrapped chicken wire at which time he sustained a back injury.  These treatment records do not include evidence of asbestosis.  January 2007 and June 2008 chest X-ray studies show no evidence of lung infiltrates.  

Despite the Veteran's testimony that he had been diagnosed with asbestosis that he believes is the result of working with brake linings while on active duty, there is no clinical evidence that he has had this disease at any time during the pendency of his appeal.  Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for asbestosis in 2007, but there is no clinical evidence that he manifests this disease since that time.  As such, there is no basis for service connection for asbestosis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a chronic low back disability is denied.  

Service connection for asbestosis is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


